Citation Nr: 0636076	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable rating for service-
connected nonunion of the mandible.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1955 to 
June 1958 and from October 1964 to December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO decision that 
inter alia granted service connection for nonunion of the 
mandible and assigned a noncompensable rating, effective on 
April 2, 2003.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The Board remanded this appeal to the RO, via the Appeals 
Management Center (AMC), in July 2005.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran has full range of motion of the mandible 
without malunion or nonunion and is fully able to masticate 
any and all foods.  

3.  At no time since the April 2, 2003 effective date of 
service connection does the evidence show any loss of 
mandibular range of motion or loss of masticatory function.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected nonunion of the mandible have not been 
met since the April 2, 2003 effective date of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.20, 4.150 including Diagnostic Code 
9903 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

This is a "downstream" issue (appeal of an initial rating 
following a grant of service connection).  In July 2005, the 
AMC sent the veteran a letter informing him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the January 2006 Supplemental SOC (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The letter listed the evidence newly received by VA and asked 
the veteran to identify any persons or agencies having 
additional relevant evidence.  The letter specifically 
advised the veteran, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since this is a "downstream" issue.  However, the Board 
finds that the lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

Following the issuance of the July 2005 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before the file was returned to the 
Board.  

Neither in response to the document cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review, and in 
fact the veteran's service representative informed the Board 
in October 2006 that the veteran has no further evidence to 
submit prior to the Board's review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC of December 2003 and 
the SSOC of January 2006; this suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has not been expressly done.  However, the Board's decision 
herein denies the claim for increased initial rating, so no 
effective date is being assigned.   There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claims are adjudicated.  The 
veteran has been afforded appropriate VA medical examinations 
in support of his claim.  

The veteran has also been advised of his entitlement to 
testify personally before the RO and/or before the Board in 
regard to the claims on appeal, but he has not chosen to 
participate in such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for a compensable 
initial rating for service-connected nonunion of the 
mandible.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The rating for the appellant's disability has been assigned 
under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9903 (nonunion 
of the mandible).  The rating criteria for DC 7913 are as 
follows: 

A rating of 10 percent may be assigned for "moderate" 
nonunion of the mandible.

A rating of 20 percent may be assigned for "severe" 
nonunion of the mandible.

The terms "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

Ratings under DC 9903 are dependent on the degree of motion 
and the relative loss of masticatory function.  As an 
equitable point of reference, under the provisions of DC 9905 
(limited motion of the temporomandibular articulation), a 
rating of 10 percent may be assigned for range of lateral 
excursion of 0 to 4 mm, or for inter-incisal range of 
excursion of 31 to 40mm; a rating of 20 percent may be 
assigned for inter-incisal range of excursion of 21 to 30 mm; 
a rating of 30 percent may be assigned for inter-incisal 
range of excursion of 11 to 20 mm, and a rating of 40 percent 
may be assigned for  inter-incisal range of excursion of 0 to 
10 mm.  

Given the nature of the claim for higher initial rating, the 
Board has considered the appellant's symptoms from the 
effective date of service connection (April 2, 2003) to the 
present.  As noted below, the additional symptoms satisfying 
the criteria for compensable rating (moderate nonunion of the 
mandible) are not shown during this period.  

The veteran had a VA dental examination in August 2003 during 
which the examiner noted slight scarring of the skin 
consistent with a past bilateral open reduction of a 
fractured mandible.  On examination, the veteran had just one 
tooth remaining in the mandibular left quadrant (# 22), which 
was in a class reposition rather than a class 1 occlusion 
position.  Teeth # 23 through 28 were missing as well, with 
very noticeable mandibular resorption as well as posteriorly 
in the left quadrant.  

The August 2003 examiner noted that any attempt to make a 
partial lower denture at this date would be most difficult 
due to the positioning of the left canine; if he were to lose 
that tooth a complete lower denture would be very difficult 
to wear, due to the current severe resorption of the 
mandible.  Currently, the maxilla was partially dentate.  

The August 2003 examiner did not provide detailed range-of-
motion measurements, but stated that the veteran currently 
had full opening movement and full lateral excursive 
movement, with no temporomandibular joint abnormalities.  

The veteran had another VA dental examination in December 
2005.  The examiner found the veteran to have a fully 
functional upper denture and a partial lower denture, with 
the lower denture resting on the three remaining teeth (# 22, 
28 and 29).  The veteran had full range of motion, no 
temporomandibular joint disorders, no deviation on opening, 
normal lateral excursive movements, and normal masticatory 
ability.  

Based on the medical evidence above, the Board finds that 
increased (compensable) initial rating is not warranted.  
There is simply no evidence of any loss of mandibular motion 
or loss of masticatory function, these being the two rating 
factors under the appropriate Diagnostic Code.  

For all the foregoing reasons, the Board finds the claim for 
an initial rating for nonunion of the mandible must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER


A compensable initial rating for the service-connected 
nonunion of the mandible from April 2, 2003, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


